By Consent of all Parties, It is Ordered That this Cause be Set down to be heard Peremptorily at the first Sitting of this Court on Wednesday the 8th day of April next.
*457At a Court of Chancery held at the Council Chamber in Charles Town on Wednesday the 8th day of April 1752 according to the Order of Court of the 12 th day of March last.
Present, His Excellency, The Governor; The Honorable James Kinloch, Charles Pinckney, Alexander Vander Dussen, Edward Fenwick, Hector Ber-enger De Beaufain, William Bull, Junior, Esquires of his Majesty’s Council for Executing the Office of Chancellor.
Upon Reading the Humble Petition of Josiah Allston only Surviving Executor of the last Will and Testament of John Allston late of this Province deceased and also One of the Devisees and Legatees in the said Will mentioned, Praying that proper Persons may be appointed to Divide the Residuum of his Father’s Personal Estate, and also praying that three Negroes mentioned in the said Will may be sold, And that the Monies arising by the Sale thereof may be distributed amongst the Several persons intitled to the Same under the Will of John Allston the Petitioners Father, It is Ordered by this Court, That Messers Benjamin Marion, William Allston and Thomas Mitchell be appointed to Divide the Residuum of the said Estate, and to allot the Petitioner his Share thereof, And it is also Ordered That the Petitioner have Liberty to sell the said three Negroes, and that the monies arising thereby be applied as prayed for by the said Petition, and the Share or Proportion thereof which the Representatives of John Allston Junior are intitled to be paid into the Hands of the Executors of the said John Allston’s Will for the uses thereby directed, And that due Return of the said Division and Sale be made into this Court, on or before the Sitting thereof in July next.
Alexr Stewart Deputy Register in Chancery
Present also, The Honorable John Cleland and James Graeme, Esquires.